—Judgment, Supreme Court, New York County (Herbert Adlerberg, J.), rendered October 21, 1997, convicting defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Defendant was properly sentenced as a second felony offender. We adhere to our prior holding that the unavailability of the agency defense in a foreign jurisdiction has no bearing on whether a foreign felony qualifies as the equivalent of a New York felony (see, People v Lee, 251 AD2d 161; People v Searvance, 236 AD2d 306, lv denied 89 NY2d 1041; People v Rexach, 220 AD2d 362). Concur — Milonas, J. P., Rosenberger, Williams, Tom and Saxe, JJ.